 1   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
 2   NORMAN LAU (SBN 253690)
     nlau@maynardcooper.com
 4   MAYNARD, COOPER & GALE, LLP
     600 Montgomery Street, Suite 2600
 5   San Francisco, CA 94111
     Telephone: (415) 646-4700
 6   Facsimile: (205) 254-1999
 7   Attorneys for Defendants
     LIBERTY MUTUAL INSURANCE COMPANY and
 8   WEST AMERICAN INSURANCE COMPANY
 9   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
10   CHRISTOPHER CARLING (SBN 254166)
     KERLEY SCHAFFER LLP
11   1939 Harrison Street #500
     Oakland, CA 94612
12   Telephone: (510) 379-5801
     Facsimile: (510) 228-0350
13
     Attorneys for Plaintiff
14   NGU HAHN SON, INC. dba: CHO SENTER MARKET
15

16                            UNITED STATES DISTRICT COURT

17                          NORTHERN DISTRICT OF CALIFORNIA

18

19

20   NGU HAHN SON, INC. dba: CHO SENTER )   CASE NO. 3:19-cv-00499-RS
     MARKET, a California Corporation   )
21                                      )   JOINT STIPULATION AND ORDER TO
                  Plaintiff,            )   VACATE TRIAL DATE AND PRETRIAL
22                                      )   DEADLINES
23            vs.                       )
                                        )
24   LIBERTY MUTUAL INSURANCE           )
     COMPANY, a corporation, WEST       )
25   AMERICAN INSURANCE COMPANY,        )
     and DOES 1 through 20,             )
26
                                        )
27                Defendants.           )
                                        )
28                                      )
     {05333992.1}
                                         1
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
 1          As indicated in the parties’ recently filed joint case management conference statement (ECF.

 2   39), Plaintiff Ngu Hahn Son, Inc. dba: Cho Senter Market and Defendants Liberty Mutual Insurance

 4   Company and West American Insurance Company, through undersigned counsel of record, submit this

 5   stipulation and proposed order to vacate the dates presently scheduled in this action, and to discuss the

 6   setting of new dates at the June 18, 2020 case management conference. The reason for this stipulation

 7   and proposed order is that, as set forth below, the parties are unable to complete significant remaining

 8   depositions by the current June 12, 2020 discovery cut off due to travel restrictions and work

 9   restrictions caused by the coronavirus (COVID-19) pandemic.

10          WHEREAS, on June 13, 2019, the Court issued its case management scheduling order in this

11   case (ECF 25);

12          WHEREAS, the Court’s scheduling order set forth the following case schedule:

13                    Completion of non-expert discovery: February 27, 2020

14                    Initial Expert Disclosures:          March 19, 2020

15                    Rebuttal Expert Disclosures:         April 9, 2020

16                    Completion of expert discovery:      April 30, 2020

17                    Deadline to Hear Pretrial Motions:   July 16, 2020

18                    Pretrial Conference:                 September 16, 2020

19                    Trial:                               September 28, 2020

20          WHEREAS, due to the trial calendars of counsel, the number and location of witnesses whose

21   depositions remained to be taken, including out of state witnesses, and the unavailability of counsel

22   due to other trials, the parties submitted a joint stipulation on January 27, 2020 requesting the Court

23   extend certain discovery deadlines. (ECF 28.)

24          WHEREAS, on January 30, 2020, the Court granted the parties’ stipulated request and set new

25   discovery deadlines as follows (ECF 30):

26                    Completion of non-expert discovery: April 10, 2020
27                    Initial Expert Disclosures:          April 24, 2020
28
                      Rebuttal Expert Disclosures:         May 8, 2020
     {05333992.1}
                                         2
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
                    Completion of expert discovery:      May 29, 2020
 1
            WHEREAS, on March 10, 2020, the parties again stipulated to extend the case schedule and
 2
     trial date in light of the emerging coronavirus pandemic and schedules (ECF 36), and on March 11,
 4
     2020, the Court ordered (ECF 37) a new schedule as follows:
 5
                    Completion of non-expert discovery: June 12, 2020
 6
                    Initial Expert Disclosures:          June 26, 2020
 7
                    Rebuttal Expert Disclosures:         July 10, 2020
 8
                    Completion of expert discovery:      July 24, 2020
 9
                    Deadline to Hear Pretrial Motions:   September 3, 2020
10
                    Pretrial Conference:                 November 4, 2020
11
                    Trial:                               November 16, 2020
12
            WHEREAS, the parties have completed some depositions but additional depositions remain to
13
     be taken, including out of state depositions;
14
            WHEREAS, after the Court’s order modifying the scheduling order was entered, six San
15
     Francisco Bay Area Counties issued a shelter in place order (the “COVID Order”) on March 16, 2020,
16
     which order was extended to the entire state of California by Governor Gavin Newsom on March 19,
17
     2020 for an indefinite duration;
18
            WHEREAS, the pandemic and COVID Order, which requires all Californians to say in their
19
     homes with limited exceptions, impedes the parties’ ability to conduct discovery including scheduling
20
     and taking depositions;
21
            WHEREAS, other states where witnesses in this case are located have instituted similar orders
22
     in response to the coronavirus pandemic;
23
            WHEREAS, it is unknown how long the various orders will remain in place in light of
24
     continuing developments as the coronavirus pandemic continues across the country;
25
            WHEREAS, in light of the foregoing, the parties agree that it is unknown when the parties will
26
     be able to resume depositions;
27

28
     {05333992.1}
                                         3
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
 1          WHEREAS, it is apparent that the parties will not be able to complete all depositions by the

 2   June 12, 2020 discovery cut off due to the complications and delay burdening the discovery process as

 4   a result of the coronavirus pandemic and the COVID Order;

 5          WHEREAS, extending the discovery deadlines in this case to allow sufficient time to complete

 6   all remaining depositions and to complete expert discovery would impact other dates set by the Court,

 7   including the deadline to hear dispositive motions, which would in turn affect the date of the pretrial

 8   conference and trial;

 9          WHEREAS, good cause exists to modify the scheduling order because the parties are unable to

10   complete discovery to adequately prepare for trial in light of the exigencies caused by the coronavirus

11   pandemic and the COVID Order;

12          WHEREAS, on March 27, 2020, the Court continued a case management conference in this

13   case to June 18, 2020 (ECF 40);

14          WHEREAS, there may be more clarity regarding the coronavirus pandemic by June 18, 2020.

15          THEREFORE, the parties, by and through their respective counsel of record, agree and

16   stipulate and respectfully request the Court’s approval as follows:

17          That the current case schedule, including the pre-trial conference and trial, be vacated;

18          That the Court re-set all dates during the June 18, 2020 case management conference.

19          IT IS SO STIPULATED.

20   Dated: April 3, 2020                                 MAYNARD, COOPER & GALE, LLP

21

22                                                        /s/ Nicholas J. Boos
                                                          NICHOLAS J. BOOS
23
                                                          NORMAN LAU
24                                                        Attorney for Defendants
                                                          LIBERTY MUTUAL INSURANCE COMPANY
25                                                        and WEST AMERICAN INSURANCE
                                                          COMPANY
26

27

28
     {05333992.1}
                                         4
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
 1
     Dated: April 3, 2020                                  KERLEY SCHAFFER LLP
 2

 4

 5                                                         /s/ Dylan L. Schaffer
                                                           J. EDWARD KERLEY
 6                                                         DYLAN L. SCHAFFER
                                                           CHRISTOPHER CARLING
 7                                                         Attorney for Plaintiff
                                                           NGU HAHN SON, INC. dba: CHO SENTER
 8                                                         MARKET
 9

10

11           Pursuant to Stipulation, and good cause appearing, all dates presently set is this case are vacated,

12   to be re-set at a later date.

13           IT IS SO ORDERED.

14
                     April 6, 2020
             DATED: _____________________                   ____________________________________
15                                                               HON. RICHARD SEEBORG
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
     {05333992.1}
                                         5
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
                                              PROOF OF SERVICE
 1

 2   STATE OF CALIFORNIA                          )
     COUNTY OF SAN FRANCISCO                      )
 4
             I am employed in the County of San Francisco, States of California. I am over the age of 18 and
 5   am not a party to the action. My business address is Maynard, Cooper & Gale, LLP, 600 Montgomery
 6   Street, Suite 2600, San Francisco, CA 94111. On the date indicated below I served the foregoing
     documents described as:
 7
         JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND
 8                              PRETRIAL DEADLINES
 9

10   [X] BY CM/ECF ELECTRONIC SERVICE: The interested party(ies) set forth below are registered
     CM/ECF users with the Court, and have consented to service through the Court’s automatic
11   transmission of a notice of filing.

12          Dylan L. Schaffer
            Christopher Carling
13
            J. Edward Kerley, Jr.
14          KERLEY SCHAFFER LLP
            1939 Harrison Street, Suite 500
15          Oakland, CA 94612

16          Attorneys for Plaintiff
            NGU HAHN SON, INC. dba: CHO SENTER MARKET
17

18          I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct to the best of my knowledge.
19

20          Executed on April 3, 2020 at San Francisco, CA.

21
                                                                _________________________________
22                                                                Brian Day
23

24

25

26

27

28
     {05333992.1}
                                         6
     JOINT STIPULATION AND [PROPOSED] ORDER TO VACATE TRIAL DATE AND PRETRIAL
                                    DEADLINES
